Title: To Thomas Jefferson from Benjamin Henfrey, 4 January 1802
From: Henfrey, Benjamin
To: Jefferson, Thomas


          
            Sir
            Baltimore Jany 4th. 1802
          
          Two Weeks ago I ventured to address a few Ideas for your Consideration on a subject in which I conceive that I could render the Public very essential service
          I now most humbly beg that your Excellency will order your Secretary to inform me what your sentiments are on the plan that I ventured to lay before you and if I have been so unfortunate as to have acted wrong by making the communication immediately to your Excellency, I shall ever esteem it a mark of great condecension & goodness if you will Order that I shall be informed through what department to make my Application—
          I have the honor to be with the highest degree of Veneration & Respect Sir Your Obedt. & most Humble Servt.
          
            Benjamin Henfrey
          
        